Citation Nr: 0802615	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  06-00 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, to include as secondary to service-connected 
Osgood-Schlatter's disease of the right knee (hereinafter, 
"right knee disorder").

2.  Entitlement to an initial compensable rating for 
residuals of a right hand injury.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to April 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which, in pertinent part, denied 
service connection for a back disorder.  In addition, the RO 
also established service connection for the right hand 
disorder, evaluated as noncompensable (zero percent 
disabling), effective December 19, 2003.  The veteran 
appealed, contending that he was entitled to a grant of 
service connection for his back disorder as well as a 
compensable rating for his right hand.  He did not disagree 
with the effective date assigned for the right hand disorder.

The Board further notes that the veteran's Notice of 
Disagreement also addressed four additional issues 
adjudicated by the May 2004 rating decision, and that these 
issues were listed on the November 2005 Statement of the 
Case.  However, by his January 2006 Substantive Appeal the 
veteran indicated that he was only proceeding with his appeal 
as to the back and right hand claims.  Accordingly, these are 
the only issues over which the Board currently has 
jurisdiction.  See 38 C.F.R. §§ 20.200, 20.202.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant appeal has been 
completed.

2.  The veteran's low back disorder was first diagnosed years 
after his separation from active duty, and no competent 
medical evidence is of record which relates the disability to 
this service.

3.  The preponderance of the competent medical evidence is 
against a finding that the veteran's low back disorder is 
secondary to his service-connected right knee disorder.

4.  The veteran's service-connected right hand injury is 
residuals of a 5th metacarpal fracture.

5.  The competent medical evidence does not reflect that the 
veteran's service-connected hand injury residuals have 
resulted in limitation of motion, amputation, and/or 
ankylosis of the right ring or little finger.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for the veteran's low 
back disorder, to include as secondary to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2007).

2.  The criteria for an initial compensable rating for the 
veteran's service-connected right injury residuals are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.31, 4.40, 4.45, 4.59, 
4.71a (Diagnostic Codes 5155, 5156, 5227, 5230) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).  In this case, the veteran was sent 
pre-adjudication notice regarding his original service 
connection claims by a letter dated in February 2004.  
Although this letter did not address his claim for a higher 
initial rating for the right hand disorder, the Court held in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-1 (2006) 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Moreover, he was also sent additional notification regarding 
the current appellate issues by letters dated in January and 
March 2006.

Taken together, the aforementioned notification letters 
informed the veteran of the evidence necessary to 
substantiate his current appellate claims, what information 
and evidence he must submit, what information and evidence 
will be obtained by VA, and indicated the need for the 
veteran to advise VA of or to submit any evidence in his 
possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
holding in Quartuccio, supra.  Further, the March 2006 letter 
contained the specific information regarding disability 
rating(s) and effective date(s) mandated by the Court's 
holding in Dingess/Hartman, supra.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his claims and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available medical records are in 
the claims file and were reviewed by both the RO and the 
Board in connection with the veteran's claims.  Nothing in 
the record indicates the veteran has identified the existence 
of any relevant evidence that is not of record.  In fact, by 
a statement dated in February 2006, he reported that he had 
no other information or evidence to give VA to substantiate 
his claims.  Further, as part of his January 2006 Substantive 
Appeal, he indicated that he did not desire a Board hearing 
in conjunction with this appeal.  Moreover, he was accorded a 
VA medical examination in April 2004.  Consequently, the 
Board finds that the duty to assist has been satisfied in 
this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

I.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

In this case, the Board notes that the veteran's service 
medical records do not reflect he was diagnosed with a back 
disorder during active service.  For example, his spine was 
clinically evaluated as normal on his March 1968 separation 
examination.  Moreover, he checked the box on a concurrent 
Report of Medical History to indicate he had not experienced 
recurrent back pain.  In fact, the first indication of back 
problems in the competent medical evidence appears to be 
treatment records dated in October 2003, approximately 35 
years after the veteran's separation from active service.

The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

In addition, no competent medical opinion is of record which 
relates the veteran's current back disorder to active 
service.  Moreover, the Board concludes that no development 
on this matter is warranted in this case.  In the absence of 
evidence of in-service incurrence or aggravation of the 
claimed disability, referral of this case for an opinion as 
to etiology would in essence place the examining physician in 
the role of a fact finder.  This is the Board's 
responsibility.  In other words, any medical nexus opinion 
would not be supported by what actually occurred in service.  
Simply put, there is no relevant complaint or clinical 
finding for a clinician to link the claimed disability to the 
veteran's military service.  The Court has held on a number 
of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (a 
medical opinion that is based on the veteran's recitation of 
medical history, and unsupported by clinical findings, is not 
probative); Bloom v. West, 12 Vet. App. 185, 187 (1999) (A 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty); Black v. Brown, 5 Vet. 
App. 177, 180 (1995) (A medical opinion is inadequate when 
unsupported by clinical evidence).  Further, the veteran does 
not contend that his back disorder was incurred or aggravated 
during his active service.  Rather, he contends that it 
developed secondary to his service-connected right knee 
disorder.

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The Board acknowledges that the provisions of 38 C.F.R. 
§ 3.310 were revised during the pendency of this case, and 
are effective from October 10, 2006.  See 71 Fed. Reg. 
52,744-52,747 (September 7, 2006).  In pertinent part, the 
regulation was retitled "Disabilities that are proximately 
due to, or aggravated by, service-connected disease or 
injury."  In addition, the prior paragraph (b) of 38 C.F.R. 
§ 3.310 was redesignated as paragraph (c), and a new 
paragraph (b) was added regarding aggravation of nonservice-
connected disabilities.  The expressed purpose of this 
revision was to conform the regulation to the Court's holding 
in Allen, supra, under which a veteran may be compensated for 
an increase in the severity of an otherwise nonservice-
connected condition caused by aggravation from a service-
connected condition.  As the Board was previously required to 
consider whether service connection was warranted pursuant to 
the holding in Allen, supra, the veteran is not prejudiced by 
the Board decision to proceed with the adjudication of this 
case.  See Bernard, supra.

The Board observes that, as with the issue of direct service 
connection, no competent medical opinion is of record which 
supports a finding that the veteran's back disorder is 
secondary to his service-connected right knee disorder.  In 
fact, the April 2004 VA medical examination actually contains 
an opinion against a finding of secondary service connection.  
Consequently, the Board concludes that the preponderance of 
the competent medical evidence is against a finding that the 
veteran's low back disorder is secondary to his service-
connected right knee disorder, to include on the basis of 
Allen, supra.

In view of the foregoing, the Board finds that the veteran's 
claim of service connection for a back disorder must be 
denied.

II.  Increased Rating

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

In this case, the service-connected disability is residuals 
of a right hand injury that occurred in June 1967.  X-rays 
taken of the hand at that time showed a fracture of the 5th 
metacarpal.

The Board acknowledges that the veteran has contended, to 
include on his January 2006 Substantive Appeal, that he 
experiences pain in his right hand.  However, a review of the 
competent medical evidence does not reflect that this has 
resulted in functional impairment that would warrant a 
compensable evaluation, to include on the basis of a 
"staged" rating.  For example, the April 2004 VA medical 
examination noted that while there was some mild tenderness 
to palpation of the 5th metacarpal head, the veteran 
otherwise had normal full range of motion of the 
metacarpophalangeal joint without pain.  There was no 
clinical rotational deformity of the 5th digit with flexion 
and extension of this digit.  He was found to otherwise be 
neurovascularly intact of his right hand.  There was also no 
limitation due to weakness, fatigability, incoordination or 
flare-ups.  

In short, the competent medical evidence does not show 
limitation of motion due to the service-connected disability.  
Moreover, the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5230 mandate a noncompensable evaluation even when there 
is limitation of motion of the ring or little finger.  
Further, there is no indication of amputation or ankylosis of 
the ring or little finger to warrant consideration of the 
provisions of Diagnostic Codes 5155, 5156, and/or 5227 in 
this case.  The Board also notes that even if there were 
ankylosis, as with Diagnostic Code 5230, Diagnostic Code 5227 
mandates a noncompensable evaluation for favorable or 
unfavorable ankylosis of the ring or little finger.  
Accordingly, it does not appear that the veteran meets or 
nearly approximates the schedular criteria for a compensable 
evaluation under any of the potentially applicable Diagnostic 
Codes, during any portion of the appeal period.

The Board acknowledges that the provisions of Diagnostic Code 
5003 provide that when limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate Diagnostic Codes, in cases of arthritis 
established by X-ray findings a rating of 10 percent is for 
application for each major joint or groups of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  38 C.F.R. § 4.71a; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
However, there is no evidence that the right 5th metacarpal 
is manifested by arthritis.  In fact, the April 2004 VA 
medical examination noted that X-rays of the right hand 
indicated, in part, that there was no osteoarthritis seen in 
the metacarpophalangeal joint.  Therefore, these provisions 
are not applicable in the instant case.

In view of the foregoing, the Board finds that the veteran is 
not entitled to a compensable evaluation for his service-
connected right hand injury residuals even when taking into 
consideration his complaints of pain.  As detailed above, the 
April 2004 VA medical examination found there was normal full 
range of motion of the pertinent joint, and no limitation due 
to weakness, fatigability, incoordination or flare-ups.  
Therefore, despite the veteran's complaints of right hand 
pain, the record does not contain objective evidence by which 
it can be factually ascertained that there is or would be any 
functional impairment attributable to this pain which would 
warrant a compensable rating in this case.  As such, the 
factors to be considered pursuant to 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 do not provide any basis for a compensable 
evaluation in this case.


III.  Conclusion

For the reasons stated above, the Board has concluded that 
the preponderance of the evidence is against the veteran's 
current appellate claims, and that they must be denied.  As 
the preponderance of the evidence is against these claims, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert, supra; Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  Consequently, the benefits sought on 
appeal must be denied.


ORDER

Entitlement to service connection for a low back disorder, to 
include as secondary to service-connected right knee 
disorder, is denied.

Entitlement to an initial compensable rating for residuals of 
a right hand injury is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


